DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US Pub. 2017/0366618) in view of Vrzic et al. (US Pub. 2018/0367288, herein after V2).
Regarding claims 31, 38 and 44, Vrzic teaches a method comprising: receiving, at a base station, configuration information for transmitting duplicated data packets for a data flow (“the BP 268 is selected to be very close or co-located with the AN 35. Additionally, BP 268 should have sufficient capability to implement mechanisms such as packet duplication, removing duplicate packets and NAT with low latency when supporting URLLC. The BP 268 may be configured with criteria for forwarding packets (e.g. based on IP-5-tuple, packet duplication when supporting a multi-path transport protocol)” in [0099]); receiving, at the base station, an uplink data packet (“The BP 273 duplicates the packets received from the AN 451 which are received from the UE” in [0112]); and transmitting, from the base station, an uplink set of duplicated data packets for the uplink data packet (see “Duplicate UP packets” in Figure 25).  Vrzic, however, does not teach identifying a designated user plane function entity as an unreliable node, selecting at a session management function entity an additional user plane function entity for a packet data unit session in response to identifying the designated user plane function entity as an unreliable node, wherein each data packet of the uplink set of duplicated data packets is transmitted to the designed user plane function entity and the additional user plane function entity.  V2 teaches identifying a designated user plane function entity as an unreliable node (“the CN reliability cannot be satisfied with a single UPF” in [0241], see also “If the PDU session was initially established with one UPF then a second UPF may be added to the existing PDU session when the RAN decides that the QoS targets for the QoS flow cannot be fulfilled” in [0251]), selecting at a session management function entity an additional user plane function entity for a packet data unit session in response to identifying the designated user plane function entity as an unreliable node (“the SMF selects two UPFs (e.g. UPF1 and UPF2)” in [0246]), wherein each data packet of the uplink set of duplicated data packets is transmitted to the designed user plane function entity and the additional user plane function entity (“using two UPFs for duplicate/redundant transmission” in [0246]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vrzic to have identifying a designated user plane function entity as an unreliable node, selecting at a session management function entity an additional user plane function entity for a packet data unit session in response to identifying the designated user plane function entity as an unreliable node, wherein each data packet of the uplink set of duplicated data packets is transmitted to the designed user plane function entity and the additional user plane function entity as taught by V2 in order to improve the reliability [0240]. 
Regarding claims 32, 39 and 45, Vrzic teaches the configuration information for transmitting duplicated data packets is received from the session management function, and wherein the configuration information includes first and second routing information in tunnel information (“the user plane path can be implemented as a tunnel. There can be one tunnel per PDU Session between two entities. The tunnel can carry all traffic of a PDU Session, regardless of the QoS requirements of individual traffic flows” in [0094]).
Regarding claims 33, 40 and 46, Vrzic teaches a first data packet of the uplink set of duplicated data packets is transmitted over a first transmission tunnel and a second data packet of the uplink set of duplicated data packets is transmitted over a second transmission tunnel different from the first transmission tunnel (see a tunnel between BP and UPGW-1 and a tunnel between BP and UPGW-2 in Figure 25).
Regarding claims 34, 41 and 47, Vrzic teaches the first transmission tunnel is a first N3 tunnel and the second transmission tunnel is a second N3 tunnel (see NG3 tunnel interface in Figure 23).
Regarding claims 35, 42 and 48, Vrzic teaches transmitting routing information corresponding to a first transmission tunnel and a second transmission tunnel to a session management function (“At Step 3, the MM 700 NF sends the URLLC Session Request 4 to the session management (SM 730) NF. At Step 4, the SM 730 NF may select multiple UPGWs 5 for the UE, based on such factors a location of UE, UE's serving cluster, PDU connectivity requirement (e.g. URLLC), network topology, capacity, loading, policy, data network name, latency requirement etc.” in [0060]).
Regarding claims 36 and 49, Vrzic teaches receiving a downlink set of duplicated data packets (“BP 272 removing duplicate packets received from UPGW-1 568 and UPGW-2 668 before forwarding to the AN 39.” in [0111]).
Regarding claims 37 and 50, Vrzic teaches eliminating duplicated data packets in the downlink set of duplicated data packets, wherein a single downlink data packet is transmitted to a user equipment (“BP 272 removing duplicate packets received from UPGW-1 568 and UPGW-2 668 before forwarding to the AN 39.” in [0111]).
Regarding claim 43, Vrzic teaches a processor, wherein: the receiver receives a downlink set of duplicated data packets (“BP 272 removing duplicate packets received from UPGW-1 568 and UPGW-2 668 before forwarding to the AN 39.” in [0111]); and the processor eliminates duplicated data packets in the downlink set of duplicated data packets, wherein a single downlink data packet is transmitted to a user equipment (“BP 272 removing duplicate packets received from UPGW-1 568 and UPGW-2 668 before forwarding to the AN 39.” in [0111]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414